IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

ERIC L. SMITH,
CASE NO. 2:18-cv-739

Petitioner, Chief Judge Edmund A. Sargus, Jr.
Magistrate Judge Chelsey M. Vascura

V.

NEIL TURNER, WARDEN,
NORTH CENTRAL CORRECTIONAL
COMPLEX,

Respondent.

OPINION AND ORDER

On January 29, 2019, the Magistrate Judge issued an Order and Report and
Recommendation recommending that Petitioner’s motion for a stay (ECF No.s 6, 7) be denied
and that the Petition for a writ of habeas corpus pursuant to 28 U.S.C. 2254 be dismissed without
prejudice as unexhausted, unless Petitioner notified the Court within iiheen (15) days of his
withdrawal of his unexhausted habeas corpus claim nine. (ECF No. 13.) Although the parties
were advised of the right to file objections to the Magistrate Judge’s Order and Report and
Recommendation, and of the consequences of failing to do so, no objections have been filed, and
Petitioner has not iiled any notice of his intent to proceed solely on his unexhausted claims for
relief.

The Order and Report and Recommendation (ECF No. 13) is ADOPTED and

AFFIRMED. Petitioner’s motion for a stay (ECF Nos. 6, 7) is DENIED. This action is hereby

DISMISSED without prejudice as unexhausted

Petitioner has waived his right to appeal by failing to file objections See Thomas v. Arn,
474 U.S. 140 (1985); Unitea' States v. Walters, 638 F.2d 947 (6th Cir. 1981). Therefore, the
Court DECLINES to issue a certificate of appealability

IT IS SO ORDERED.

/’\/ 3 -.\ r-.,toc‘l
ED A. SARGUS, JR.
Chie ' d States District Judge

